                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                              Case No. 1:19-CR-00092-BLW
        Plaintiff,
                                              ORDER ADOPTING REPORT
         v.                                   AND RECOMMEDNATION

  DARIEN TYE CORBETT,

        Defendant.


      Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. (Dkt. 24.) On September 3, 2019, Defendant Darien Tye

Corbett appeared before the Magistrate Judge to enter a change of plea pursuant to

a written plea agreement. The Magistrate Judge conducted the plea hearing and

concluded there is a factual basis for Defendant’s admission to forfeiture and plea

of guilty to the charges contained in Count Three of the Indictment (Dkt. 1), and

that it was entered voluntarily and with full knowledge of the consequences. No

objections to the Report and Recommendation have been filed.

      The Court has reviewed the record and finds that the requirements of Rule

11 have been met. See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

2003). Specifically, the Court finds that the Magistrate Judge adhered to the

requirements of Rule 11(b); that under Rule 11(b)(2), the Defendant’s plea was



ORDER ADOPTING REPORT AND RECOMMENDATION- 1
voluntary and not the result of force or threats or promises apart from the plea

agreement; and that a factual basis for the plea exists. See id. Accordingly,

      NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 24) shall be, and the same is hereby, ADOPTED as the

decision of the District Court and incorporated fully herein by reference.

      IT IS FURTHER ORDERED that Defendant’s released pending sentencing,

subject to the standard and additional considerations of release previously imposed

in the Order Setting Conditions of Release (Dkt. 13), is continued for the reasons

set forth in the Report and Recommendation. (Dkt. 24.)

      IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crime

charged in Count Three of the Indictment (Dkt. 1) shall be, and the same is hereby,

ACCEPTED by the Court as a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offense.

      IT IS FURTHER ORDERED that Defendant Darien Tye Corbett is found to

be GUILTY as to the applicable crime charged in the Indictment. (Dkt 1.)


                                                    DATED: September 18, 2019


                                                    75.�w�
                                                    B. Lynn Winmill
                                                    United States District Judge




ORDER ADOPTING REPORT AND RECOMMENDATION- 2
